United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paducah, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-33
Issued: August 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2006 appellant timely appealed the Office of Workers’ Compensation
Programs’ September 14, 2006 merit decision in which an Office hearing representative affirmed
the denial of her claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office abused its discretion by denying appellant’s
request for reimbursement of travel expenses on December 8, 2005; and (2) whether appellant
has met her burden of proof to establish entitlement to eight hours of wage-loss compensation on
December 7, 2005.

1

The record additionally contains Office decisions dated July 24, 2006 regarding a schedule award and a July 14,
2006 loss in wage-earning capacity decision. Since appellant has not appealed those decisions, the Board will not
address those decisions on appeal.

FACTUAL HISTORY
On September 9, 2004 appellant, then a 44-year-old letter carrier, filed a traumatic injury
claim for an August 3, 2004 incident whereby she sustained an injury to her left foot when she
rolled her left foot on the curb while stepping into the street. The Office accepted the claim for
left plantar fasciitis and paid her appropriate compensation benefits. On February 23, 2005 the
Office assigned appellant’s case to a rehabilitation field nurse. On April 6, 2005 appellant’s
local attending physician in Paducah, Kentucky, Dr. Burton N. Stodghill, an orthopedic surgeon,
requested a second opinion from a specialist regarding appellant’s condition. On April 22, 2005
the Office’s field nurse authorized appellant’s appointment with Dr. Mark E. Petrik, a Boardcertified orthopedic surgeon, to whom Dr. Stodghill referred appellant. Dr. Petrik was located in
Louisville, Kentucky, approximately 220 miles away from appellant’s residence. On May 24,
2005 he recommended that appellant undergo a plantar fascia release, which the Office
authorized on June 10, 2005. On June 17, 2005 appellant underwent a left plantar fasciotomy,
which Dr. Petrik performed. She returned to modified duties in July 2005.2 Appellant continued
to see Dr. Petrik for follow-up medical care, for which the Office paid wage-loss benefits.3
On December 12, 2005 appellant filed a claim for compensation Form CA-7 for the
period December 7 and 8, 2005, for a total of 16 hours.4 A chart note and a duty status medical
report dated December 8, 2005 were received from Dr. Petrik.
In a letter dated December 16, 2005, the Office notified appellant of the factual and
medical evidence necessary to support her claim for wage-loss compensation. On December 27,
2005 she contacted the Office and explained that both her local attending physician and the field
nurse had referred her to Dr. Petrik who performed the authorized left foot surgery. Appellant
indicated that she saw Dr. Petrik for follow-up medical care and that his office was
approximately 220 miles away, an approximate four-hour drive one way. She stated that her
scheduled medical appointment was December 8, 2005 and explained, because of the travel time
involved it was necessary for her to take off the day before an appointment. The Office
subsequently paid appellant eight hours of compensation for December 8, 2005.
In a January 25, 2006 letter, the Office advised appellant that her distance to travel from
her commuting area in Paducah, Kentucky, to her surgeon’s office in Louisville, Kentucky, over
200 miles away, did not fall within the intent of the regulation at 20 C.F.R. § 10.315. The Office
explained that, generally 25 miles from the place of injury, the work site or the employee’s home
was considered to be a reasonable distance to travel to a physician. In addition, appellant was
advised that wage loss on dates taken off work preceding scheduled appointment dates was not
compensable in the absence of medical evidence certifying disability and/or the attendance of an
2

On July 14, 2006 the Office issued a loss of wage-earning capacity decision, which found that appellant had no
loss of wages in her modified city letter carrier position which was effective August 1, 2005. Appellant has not
appealed this decision. See supra note 1.
3

The record reflects that the Office previously had paid for one and two days of wage-loss compensation.

4

Appellant also claimed a schedule award. On July 24, 2006 the Office awarded her a schedule award for an
18 percent impairment of the left lower extremity. As previously noted, appellant has not appealed this decision.
See supra note 1.

2

injury-related medical appointment on each date claimed. She was allowed 30 days to submit
evidence to support her claim for compensation for December 7, 2005 and to provide additional
evidence regarding her traveling over 200 miles for medical treatment.
In a February 25, 2006 letter, appellant indicated that she had a left ruptured plantar
fascia, which was why she could not be seen locally. She argued that her travel of more than 200
miles each way should be authorized as the Office had authorized Dr. Petrik’s treatment and the
field nurse had agreed with her local physician’s referral to Dr. Petrik.5
By decision dated March 31, 2006, the Office denied appellant’s claim for wage loss on
December 7, 2005 and her request for travel reimbursement on December 8, 2005.6 The Office
denied travel reimbursement for December 8, 2005 on the grounds that evidence sufficient to
establish the lack of adequate specialist closer to appellant’s commuting area was not provided.
It denied wage loss on December 7, 2005, the day preceding the scheduled appointment on
December 8, 2005, due to lack of medical evidence certifying disability and/or attendance of an
appointment for treatment for the work-related condition.
On April 14, 2006 appellant, through her attorney, requested an oral hearing before an
Office hearing representative, which she subsequently changed to a request for a review of the
written record. In a March 28, 2006 letter, she stated that Dr. Stodghill had advised that there
was no local physician who could follow up on Dr. Petrik’s surgery.
In a March 10, 2006 report, Dr. Stodghill stated that appellant was referred to Dr. Petrik,
a foot and ankle surgeon, when she continued to have significant pain and a tear of her plantar
fascia was noted on a magnetic resonance imaging (MRI) scan. He indicated that Dr. Petrik had
performed surgery on appellant and was in charge of her continued care. No other medical
reports were of record.
By decision dated September 14, 2006, the Office hearing representative affirmed the
Office’s March 31, 2006 decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of the Federal Employees’ Compensation Act provides, in part:
“(a) The United States shall furnish to an employee who is injured while in the
performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.”7

5

The Office responded to appellant’s concerns in a letter dated March 16, 2006.

6

As previously noted, the Office paid eight hours wage-loss compensation for December 8, 2005.

7

5 U.S.C. § 8103.

3

Section 10.315 of Title 20 of the Code of Federal Regulations provides, in relevant part:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel, [the
Office] will consider the availability of services, the employee’s condition and the
means of transportation. Generally, 25 miles from the place of injury, the work
site or the employee’s home, is considered a reasonable distance to travel. The
standard form designated for [f]ederal employees to claim travel expenses should
be used to seek reimbursement under this section.”8
As the only limitation on the Office’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from known facts.9 The
Board has long held that, in interpreting relevant sections of the Act, the Office has broad
discretion in approving services provided under the Act.10
ANALYSIS -- ISSUE 1
This is a situation in which the transportation/travel expenses incurred on December 8,
2005 are being made in connection with medical treatment for travel to or from a hospital or
physician’s office.11 Appellant secured medical treatment from Dr. Petrik on December 8, 2005,
for which the Office paid eight hours of wage loss.12 However, the Office denied her claim for a
reimbursement of travel expenses as it found that the distance of over 200 miles from her
residence to her physician’s office was unreasonable.
While the Office authorized medical treatment from Dr. Petrik and previously paid her
expenses incurred in the course of securing medical services or supplies from Dr. Petrik, the
issues of authorization of medical treatment and reimbursement of travel expense for medical
treatment are separate and distinct. The Office may authorize medical treatment but determine
that the travel expense incurred for such authorized treatment was unnecessary or
unreasonable.13

8

20 C.F.R. § 10.315.

9

See Lecil E. Stevens, 49 ECAB 673 (1998).

10

See Wanda L. Campbell, 44 ECAB 633 (1993).

11

5 U.S.C. § 8103. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies,
Chapter 3.400.10 (April 1992).
12

It is noted that, while the Office’s procedural manual provides that no more than four hours of compensation
should be allowed for routine medical appointments, longer periods of time may be allowed when required by the
nature of the medical procedure and/or the need to travel a substantial distance to obtain the medical care. Federal
(FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (June 1999).
13

See Dr. Mira R. Adams, 48 ECAB 504 (1997).

4

As previously noted, Dr. Petrik’s office is over 200 miles away, an approximate fourhour drive one way. The record supports that Dr. Petrik was appellant’s surgeon and he was
needed for follow-up appointments postsurgery. As well, while Dr. Stodghill referred appellant
to Dr. Petrik, which the field nurse had authorized, there is no evidence that Dr. Stodghill had
ever advised that appellant could only be seen by Dr. Petrik. The Office would only be required
to reimburse appellant for travel between her home and medical appointments at a “reasonable
distance” as provided in section 10.315, delineated above. The regulation declares that this
“generally” is considered to be 25 miles from the place of injury, the work site or the employee’s
home.14 The fact that the Office, in its January 25, 2006 letter, requested appellant to submit
evidence supporting the need to seek medical treatment so far away from her residence and that
she may not have provided a satisfactory response does not relieve the Office from making a
finding with explanation as to why the distance was not reasonable.
The Office’s March 31, 2006 decision provides no explanation other than to find that
appellant did not submit “evidence sufficient to establish the lack of adequate specialists closer”
to her commuting area citing the general 25 mile guideline. The Office’s September 14, 2006
decision provides the same reasoning. The regulation, by using both the terms “reasonable
distance” and “generally” provide the Office with broad discretion in considering such travel
reimbursement claims. That same regulation points out that, in considering whether a distance is
reasonable, the Office is to consider factors such as the availability of services and the
employee’s condition. While the Board is not implying that, benefits should be granted in this
travel reimbursement application, the Office has not provided an explanation of the delineated
factors in its decisions which the claimant can understand and which the Board can review. The
Board cannot substitute its exercise of discretion for that of the Office.
The Board finds that the case is not in posture for decision. The Office did not
adequately explain why the distance of travel was not reasonable other than finding that
Dr. Petrik’s office was more than 25 miles from the place of injury.
LEGAL PRECEDENT -- ISSUE 2
Under the Act, the term disability is defined as the incapacity because of an employment
injury to earn the wages the employee was receiving at the time of injury.15 Whether a particular
injury causes an employee to be disabled for work and the duration of that disability are medical
issues which must be proved by the weight of substantial and reliable medical evidence.16
Appellant has the burden of proving that she is disabled for the period claimed as a result
of the employment injury. She has the burden of establishing by the weight of the substantial,
reliable and probative evidence, a causal relationship between her claimed disability for eight
hours of leave without pay (LWOP) on December 7, 2005 and her accepted left plantar
14

20 C.F.R. § 10.315.

15

See Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106, issued February 7, 2006); Prince E. Wallace,
52 ECAB 357 (2001).
16

See Carol A. Lyles, 57 ECAB ___ (Docket No. 05-1492, issued December 13, 2005); Fereidoon Kharabi,
52 ECAB 291 (2001).

5

fasciitis.17 The Board will not require the Office to pay compensation for disability in the
absence of medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.18
Case law makes clear that an employee is entitled to disability compensation for any loss
of wages incurred during the time he or she receives authorized treatment and for loss of wages
for time spent incidental to such treatment. The rationale for this entitlement is that, during such
required examinations and treatment and during the time incidental to undergoing such
treatment, an employee did not receive his or her regular pay.19
ANALYSIS -- ISSUE 2
Appellant submitted a claim for reimbursement of eight hours LWOP on
December 7, 2005. She advised that Dr. Petrik’s office was more than 200 miles away from her
residence and, because of the travel time involved, it was necessary for her to take the day before
a scheduled appointment off.20
The Board notes that the record does not contain evidence that appellant was seen by
Dr. Petrik on December 7, 2005. There also is no medical evidence indicating that appellant was
precluded from making the roundtrip on the actual date of the examination or that she was
otherwise disabled due to her employment injury on December 7, 2005. The Office explained to
her, in its January 25, 2006 letter, that it could not authorize compensation for dates in which
there was no medical evidence certifying disability or attendance to an appointment for treatment
of a work-related condition.
Under the factual circumstances of this claim, the basis for payment of travel expenses
for appellant’s commute to a physician’s office on the day prior to a scheduled medical
appointment is not readily apparent under the Act. As previously noted, there is no evidence to
substantiate that appellant was undergoing medical treatment on December 7, 2005. Rather, she
indicated that she took time off the day before her scheduled medical appointment because of the
travel time involved. However, there is no medical evidence supporting that additional travel
time was needed due to the effects of her employment injury or that a longer period of time
should be allowed due to the nature of the medical examination or that the trip in question was
such a substantial distance that it could not be traveled in one day. Thus, it cannot be said that
appellant’s travel expenses were reasonably incidental to her medical treatment the next day.
The Office, therefore, properly denied wage-loss compensation on December 7, 2005.

17

Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005); Alfredo Rodriguez, 47 ECAB
437 (1996).
18

See Fereidoon Kharabi, supra note 16.

19

Henry Hunt Searles, III, 46 ECAB 192 (1994).

20

As noted, the Office paid appropriate compensation for appellant’s medical visit to Dr. Petrik on
December 8, 2005.

6

CONCLUSION
The Board finds that the case is not in posture for decision on whether the Office properly
denied appellant’s request for reimbursement of travel expenses for the December 8, 2006
medical treatment. It further finds that appellant has not met her burden of proof to establish
entitlement to wage loss on December 7, 2005.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2006 decision of the Office of
Workers’ Compensation Programs’ is affirmed in part and set aside in part. The case is
remanded to the Office for further action consistent with this decision.
Issued: August 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

